AMEX: REX TSX: VIR ViRexx Medical Corp.For Immediate Release VIREXX ANNOUNCES RECORD DATE FOR RIGHTS OFFERING EDMONTON, ALBERTA – July 16, 2008 – ViRexx Medical Corp. (TSX:VIR, AMEX:REX), a company focused on immunotherapy treatments for certain cancers, chronic hepatitis B & C and embolotherapy treatments for tumours, today announced that it has set a record date of July 25, 2008 for its up coming rights offering (the "Rights Offering"). The Rights Offering provides existing common shareholders with rights (the "Rights") to subscribe for additional common shares in ViRexx.The offering is expected to raise net proceeds of approximately $2.99 million. Rights and Subscription Price: Each shareholder of record of the Company on July 25, 2008 will receive one Right for each common share held. For every Right held, the holder will be entitled to purchase one common share at the price of $0.045 until 5:00 P.M. (Toronto time) on or before August 22, 2008 (the "Expiry Date"). Discount to Market Price: The subscription price of $0.045 per share represents a discount of 25% per cent to the volume weighted average closing price of the three trading days ended July 14, 2008 of approximately $0.06. Additional Subscription Privilege: Holders of Rights who fully exercise their Rights are entitled to subscribe pro rata for additional common shares, if available, that were not subscribed for initially, on or before the Expiry Date. Trading Information: It is intended that the Rights will commence trading on the TSX on July 23, 2008, under the symbol "VIR.RT" and the common shares will commence trading on an ex rights basis, meaning that persons purchasing common shares on or following that date will not be entitled to receive the related Rights.
